DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "m is an integer" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in both the independent claim 1 and dependent claim 6.   Also metes and bounds of the claim are uncertain since m is not associated with any element of the claim.   
The Examiner notes that it appears that claim 6 might be intended to be dependent from claim 5 instead of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz (US 2019/0296059).

Regarding claim 18, Fritz teaches an image pixel operable in first and second modes (e.g., a first mode corresponds to readout of pixel with without dual conversion gain, a second mode corresponds to readout of pixel with dual conversion gain), comprising: 
a floating diffusion node (FD shown in Fig. 2); 
a plurality of photodiodes (PD1 and PD2) coupled to the floating diffusion node (Fig. 2, par. [0056]); 
a capacitor (CDCG; Fig. 2, par. [0058]); and 
a dual conversion gain switch (transistor TDCG) coupled between the floating diffusion node and the capacitor, wherein the dual conversion gain switch is configured in a first state (off state or “closed” state as defined by Fritz) so that signals are read out of the image pixel using a first number of cycles during the first mode and is further configured in a second state (on state or “open” state as defined by Fritz) so that signals are read out of the image pixel using a second number of cycles during the second mode (see par. [0060]-[0073].  According to Fritz, the term “closed” refers to nonconductive state (or off state) and “open” refers to conductive state (or on state).  A first number of cycles during the first mode is 2, and a second number of cycles during the second mode is also 2).   

Regarding clam 19, as also disclosed by Fritz, the dual conversion gain switch (TDCG) is turned off during the first mode (par. [0069] & [0072], note that “closed” means “off” as mentioned in claim 18), and is turned on during the second mode (par. [0070] & [0073], note that “open” means “on” as mentioned above). 

Regarding claim 21, it is further seen in Fritz that the first mode comprises a high power mode (ultrahigh conversion gain mode), and wherein the second mode comprises a low power mode (ultralow conversion gain mode) (see par. [0072]-[0073]).

Allowable Subject Matter
Claims 1-5, 7-17 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to teach or suggest the combination of all limitations of claim 1 that includes “… readout circuitry coupled to the floating diffusion node, wherein the readout circuitry is configured to receive a reset value, a first signal value from the first photodiode, and a second signal value from the second photodiode, wherein the reset value and the first signal value are used to compute a first difference value for the first photodiode, and wherein the first signal value and the second signal value are used to compute a second difference value for the second photodiode.”
Regarding claims 2-5 and 7-11, these claims are directly or indirectly dependent from claim 1.
Regarding claim 12, the prior art of record also fails to teach or suggest the combination of limitations of claim 12 that includes “… resetting the image pixel and sampling a corresponding reset value; ONS03379US19transferring charge from a first photodiode in the plurality of photodiodes to the floating diffusion node and sampling a corresponding first signal value; and without resetting the image pixel after transferring charge from the first photodiode to the floating diffusion node, transferring charge from a second photodiode in the plurality of photodiodes to the floating diffusion node and sampling a corresponding second signal value.”
Regarding claims 13-17, these claims are directly or indirectly dependent from claim 12.
Regarding claim 20, the prior art of record also fails to teach or suggest that the second number of cycles is less than the first number of cycles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697